Order entered August 28, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00160-CR

                            DEJUAN MCLEMORE, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1271083-V

                                          ORDER
       The State’s motion to extend the time for filing a brief is GRANTED. The State’s brief,

received on August 12, 2015, is ORDERED filed as of the date of this order.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE